Title: From John Quincy Adams to Thomas Baker Johnson, 28 February 1817
From: Adams, John Quincy
To: Johnson, Thomas Baker


				
					Dear Sir:
					Ealing, near London 28. February 1817.
				
				In conformity to the request contained in your favour of 28. June last and to that in one of your Letters about the same time to your Sister, we have had our Portraits painted by Mr Leslie an Artist of very handsome talents, from our own Country, whose performance will I hope give you satisfaction. As there has been no vessel bound from London, directly to New Orleans; and as Mr Leslie was desirous of having the Pictures exhibited at Philadelphia, the ensuing Season, they have been lately shipped for that City, with directions that they should be forwarded by water, after the exhibition is closed, to you. I trust you will receive them before the expiration of the next Summer.Your Sister’s health, I am much concerned to say has been for some weeks very infirm, and she has scarcely been able to leave her chamber through the whole course of the present Months Among several other serious complaints she has been afflicted with a pleurisy fever, from which she is but now just recovering. She has not yet left her chamber; but we have reason to hope will be confined only a few days longer.We have had the pleasure of seeing Mr G. Boyd here twice since the commencement of the Winter. He arrived here in November; and after a few weeks went to France. He returned for a few days in January and then went back to France again. We have a Letter from him at Paris, dated the 28th. instant mentioning that he should go the next day for Havre, there to embark immediately for Baltimore. I understand he is well satisfied with the success of the business upon which he came to Europe.My wife desires to be most affectionately remembered to you; and will I hope be able in a few days to write you, herself—In the mean time, I remain with the highest regard and attachment, Dear Sir, your friend and faithful Servt
				
					John Quincy Adams.
				
				
			